Citation Nr: 1521422	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  11-01 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial disability rating for a depressive disorder, currently evaluated as 30 percent disabling for the period earlier than March 12, 2010, and as 70 percent disabling for the period on and after March 12, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 10, 2008.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1994 to February 1995, and from January 2003 to May 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico, which granted service connection for a depressive disorder and assigned a 30 percent initial disability rating, effective August 9, 2006.

Subsequently, in March 2010, a rating decision granted a 70 percent disability rating for the period from March 12, 2010.

In a March 2014, the Board granted an effective date of May 30, 2004, for service connection for depressive disorder and remanded to allow the RO to assign an initial disability rating for the time period from May 30, 2004 to August 8, 2006, and to reconsider the assigned disability ratings for the period on and after August 9, 2006.

An August 2014 rating decision assigned an evaluation of 0 percent, effective May 30, 2004, for depressive disorder.  The evaluations of 30 percent from August 9, 2006, and of 70 percent from March 12, 2010, were continued.  A September 2014 rating decision increased the evaluation of depressive disorder, from 0 percent to 30 effective May 30, 2004.

A claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, on his January 2008 application for TDIU, the Veteran asserted that he had not been able to work since 2004 because of symptomatology associated with his service-connected psychiatric disability.  TDIU was granted, effective January 2008.  However, as the rating claim for the psychiatric disability is on appeal from the period of 2004 forward, and as the Veteran has consistently maintained that he has been unemployable since 2004 due in part to the psychiatric disability, the claim for a higher initial rating encompasses a claim for TDIU.  Therefore, a claim for a TDIU prior to the date on which it is currently in effect is properly before the Board. See id.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  While the Board regrets the additional delay, this matter must be remanded for the reason discussed below.

By its remand order of March 2014, the Board noted that VA had received "significant medical evidence . . ., including in-patient mental health treatment records dated January to February 2008, which was not considered by the RO in its May 2010 rating decision."  The Board further stated that "the RO should be sure to address this evidence when assigning the appropriate disability ratings on remand." 

Despite this directive, the medical evidence cited by the Board was not taken up in the rating decisions of August 2014 and September 2014 or in the supplemental statement of the case of September 2014.  The in-patient mental health treatment records of January to February, 2008, were not addressed.

The September 2014 rating decision noted a review of the "Veteran's claims file and all available electronic records."  The general reference to all evidence of record did not comply the Board's remand order, which specifically called for the RO to address the 2008 evidence as potentially significant medical evidence relevant to the assignment of disability ratings on remand.  To date, contrary to the Board's March 2014 remand order, the RO has omitted addressing the mental health treatment records of January to February 2008.

As a final matter, VA obtained additional Social Security Administration (SSA) records in October 2014, which have not yet been reviewed. Such review must be taken while on remand. 

Accordingly, the case is REMANDED for the following action:

1. After undertaking any additional development deemed necessary, readjudicate the issues on appeal, to include TDIU prior to January 2008.

When assigning the appropriate disability ratings on remand, the AOJ must address the in-patient mental health treatment records dated January to February 2008.

If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




